DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 3-6, 9-12, and 15-18 are objected to because of the following informalities:
Claim 3 contains the first instance of the acronym “PSI”, and the first instance of the acronym should be spelled out for clarity; claims 4-6, 9-12, and 15-18 also contain the acronym and are therefore objected to for the reasoning of the first instance of the acronym should be spelled out.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-12 and 16-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "each PSI parameter" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 5-6 are dependent upon claim 4.
Claim 7 recites the limitation “second information” in line 3 of the claim. Claim 7 is independent and makes no reference to a ‘first’ instance of information, and therefore the 
Claim 16 recites the limitation "each PSI parameter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-18 are dependent upon claim 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson et al., "UE policies granularity and UE assistance for policy evaluation," 3GPP TSG-SA WG2 Meeting #126, S2-182605 (revision of agreed S2-181399), February 2018, hereinafter referred to as Ericsson.
Referring to claim 1, Ericsson discloses a method for transmitting terminal information, wherein the method is applied in a terminal, and the method comprises: generating, by the terminal, first information; and sending, by the terminal, the first information to a first network element (pg. 5, paragraph directly below “NOTE:2”, “At Initial Registration the UE provides the list of stored PSls identifying the policy sections that are currently stored in the UE”).

As to claim 2, Ericsson discloses the first information is used to indicate a terminal policy stored in the terminal (pg. 5, paragraph directly below “NOTE:2”, “At Initial Registration the UE provides the list of stored PSls identifying the policy sections that are currently stored in the UE”).

Referring to claim 7, Ericsson discloses a method for transmitting terminal information, wherein the method is applied in a terminal, and comprises: receiving, by the terminal, second information from a first network element (pg. 3, paragraph under “Proposal #2:”, PCF to learn which rules are stored in the UE. In addition the PCF makes policy evaluation and checks if the new rulelds calculated for the UE are are the same than the ones received from the UE. If not, the PCF identifies the changes (according to the granularity solution decided in ISSUE#1) and updates only the affected rules in the UE.).

As to claim 8, Ericsson discloses the second information is used to indicate and/or configure a terminal policy stored by the terminal; after the terminal receives the second information from the first network element (pg. 3, paragraph under “Proposal #2:”, PCF to learn which rules are stored in the UE. In addition the PCF makes policy evaluation and checks if the new rulelds calculated for the UE are are the same than the ones received from the UE. If not, the PCF identifies the changes (according to the granularity solution decided in ISSUE#1) and updates only the affected rules in the UE), the method further comprises: inquiring, by the terminal, the terminal policy based on the second information (pg. 5, paragraph above “NOTE 2:”, “The UE updates the stored UE access selection and PDU Session selection policies by the one provided).

pg. 5, paragraph above “NOTE 2:”, “The UE updates the stored UE access selection and PDU Session selection policies by the one provided) according to mapping relationship information, which includes a correspondence between user identifiers and PSI parameters (pg. 5, 2 paragraphs above “NOTE 3”; PSIs and its content stored in the UDR for this SUPI).

As to claim 11, Ericsson discloses each of the user identifiers corresponds to at least one of the PSI parameters in the mapping relationship information (pg. 5, 2 paragraphs above “NOTE 3”; PSIs and its content stored in the UDR for this SUPI).

As to claim 12, Ericsson discloses one PSI parameter at least corresponds to one user identifier in the mapping relationship information (pg. 5, 2 paragraphs above “NOTE 3”; PSIs and its content stored in the UDR for this SUPI).

Referring to claim 13, Ericsson discloses a terminal, comprising: a processor; a memory storing instructions executable by the processor; and a transceiver (NOTE: the policy and transmission related operations ascribed to the PCF imply the existence of the broadest interpretation of a processor executing instructions, requiring at least some amount of memory to store such, and a facilitating transceiver); wherein the processor is configured to: generate first information: and send the first information to a first network element (pg. 5, paragraph directly below “NOTE:2”, “At Initial Registration the UE provides the list of stored PSls identifying the policy sections that are currently stored in the UE”).

As to claim 14, Ericsson discloses the first information is used to indicate a terminal policy stored in the terminal (pg. 5, paragraph directly below “NOTE:2”, “At Initial Registration the UE provides the list of stored PSls identifying the policy sections that are currently stored in the UE”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Park et al. (US Pub. No. 2015/0382178), hereinafter referred to as Park.
As to claims 3 and 15, Ericsson disclose the first information comprises corresponding PSI lists (pg. 5, paragraph directly below “NOTE:2”, “At Initial Registration the UE provides the list of stored PSls identifying the policy sections that are currently stored in the UE”).
While Ericsson discusses public land mobile network (PLMN) (pg. 5, NOTE 3: “PSIs provided by H-PLMN and V-PLMN(s)”), Ericsson does not appear to explicitly disclose one or more sets of public land mobile network (PLMN) IDs.
PLMN ID…corresponding to a profile stored in the eUICC, [0052]).
Ericsson and Park are analogous art because they are from the same field of endeavor, managing terminal connections.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ericsson and Park before him or her, to modify the terminal connection system of Ericsson to include the PLMN identification of Park in order to facilitate proper connections.
The suggestion/motivation for doing so would have been to verify whether the terminal can access particular network location (Park: [0052]).
Therefore, it would have been obvious to combine Ericsson and Park to obtain the invention as specified in the instant claim.

As to claims 4 and 16, Ericsson disclose the first information comprises a PSI lists (pg. 5, paragraph directly below “NOTE:2”, “At Initial Registration the UE provides the list of stored PSls identifying the policy sections that are currently stored in the UE”).
While Ericsson discusses public land mobile network (PLMN) (pg. 5, NOTE 3: “PSIs provided by H-PLMN and V-PLMN(s)”), Ericsson does not appear to explicitly disclose each PSI parameter in the PSI list comprises a PLMN ID.
However, Park teaches one or more sets of PLMN IDs (PLMN ID…corresponding to a profile stored in the eUICC, [0052]).
The suggestion/motivation to combine remains as indicated above.

As to claims 5 and 17, Ericsson discloses each PSI parameter further comprises a unique ID (pg. 5, paragraph directly above “NOTE:1”, “policy sections, each identified by a Policy Section Identifier”).

As to claims 6 and 18, Ericsson discloses the PSI parameter comprises any one of a Subscriber Permanent Identifier (SUPI) (pg. 5, 2 paragraphs above “NOTE 3”; PSIs and its content stored in the UDR for this SUPI), a Subscriber Concealed Identifier (SUCI), a Mobile Subscriber International ISDN/PSTN number (MSISDN), a Domain Name, and a serial number and/or a character string generated by the first network element.

As to claim 9, Ericsson disclose the second information comprises a list of their corresponding PSIs (pg. 5, paragraph directly below “NOTE:2”, “At Initial Registration the UE provides the list of stored PSls identifying the policy sections that are currently stored in the UE”).
While Ericsson discusses public land mobile network (PLMN) (pg. 5, NOTE 3: “PSIs provided by H-PLMN and V-PLMN(s)”), Ericsson does not appear to explicitly disclose one or more sets of PLMN IDs.
However, Park teaches one or more sets of PLMN IDs (PLMN ID…corresponding to a profile stored in the eUICC, [0052]).
The suggestion/motivation to combine remains as indicated above.

Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184